          Case 1:20-cv-03528-VSB Document 19 Filed 11/16/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


   AMTRUST NORTH AMERICA, INC. and
   WESCO INSURANCE COMPANY                                Civil Action No.: 1:20-cv-3528
                                         Plaintiffs,
           -against-


  MEMBER INSURANCE AGENCY, INC.,


                                   Defendant.



                     STIPULATED ORDER CONCERNING
              THE PRODUCTION OF CONFIDENTIAL INFORMATION

       WHEREAS, all the parties to this action (collectively the “Parties” and individually a

“Party”) request that this Court issue a protective order pursuant to Federal Rule of Civil Procedure

26(c) to protect the confidentiality of nonpublic and competitively sensitive information that they

may need to disclose in connection with discovery in this action;

       WHEREAS, the Parties, through counsel, agree to the following terms; and

       WHEREAS, this Court finds good cause exists for issuance of an appropriately tailored

confidentiality order governing the pretrial phase of this action,

       IT IS HEREBY ORDERED that any person subject to this Order – including without

limitation the Parties to this action (including their respective corporate parents, successors, and

assigns), their representatives, agents, experts and consultants, all third parties providing

discovery in this action, and all other interested persons with actual or constructive notice of this

Order — will adhere to the following terms:
            Case 1:20-cv-03528-VSB Document 19 Filed 11/16/20 Page 2 of 5




       1.       Any data, documents, and information marked or identified as

“CONFIDENTIAL” shall be used by a receiving party only in connection with the litigation of

this matter and for no other purpose except as may be required by law.

       2.       Data, documents, and information marked or identified as “CONFIDENTIAL”

shall not be revealed or disclosed except to:

                a.        Counsel of record in the this matter, and necessary clerical and support

staff employed by counsel of record, provided that, before disclosure of the CONFIDENTIAL

data, documents, and information to counsel of record in this matter or its necessary clerical and

support staff, such counsel of record shall agree to keep such CONFIDENTIAL data, documents,

and information confidential in accordance with the terms of this Order;

                b.        The parties to this matter and any employees, former employees, or agents

thereof, provided that, before disclosure of the CONFIDENTIAL data, documents, and

information to any employees, former employees, or agents, such employees, former employees,

or agents shall agree to be bound by this Confidentiality Agreement and shall be counseled not to

reveal confidential data, documents, and information outside of this matter; and

                c.        Persons consulted for the purpose of providing expert or technical services

in connection with this matter, provided that, before disclosure of the CONFIDENTIAL data,

documents, and information to said persons, shall agree to be bound by this Confidentiality

Agreement, and shall be counseled not to reveal confidential data, documents, and information

outside of this matter.

       3.       If any receiving party disagrees with the designation of certain data, documents,

or information, the receiving party shall object to the designation. Any party who wishes to

object to the designation shall serve written objections (including a statement of the legal or


                                                    2
            Case 1:20-cv-03528-VSB Document 19 Filed 11/16/20 Page 3 of 5




factual basis for the objection) on counsel for the other party and request a conference to resolve

the matter. The parties shall make a good faith effort to resolve the dispute.

       4.       Within 90 days of the conclusion of this matter, all data, documents, and

information, and any copies thereof, marked “CONFIDENTIAL” under this Confidentiality

Agreement shall be destroyed or returned to the producing party.

       5.        Any document or other material which is marked “CONFIDENTIAL,”

or the contents thereof, may be used only for purposes related to this matter. Nothing in

this Order shall prevent the use of any document or other material that is marked

“CONFIDENTIAL,” or the contents thereof, at any discovery deposition taken in this

action, subject to the provisions below.

       6.         Testimony given at any deposition may be designated by any party as

CONFIDENTIAL by stating on the record during the deposition that the testimony is

Confidential. If such designation is not made at the time of the deposition, any transcript

or any portion thereof, that contains Confidential Information shall be designated as such

no later than thirty (30) business days after the date of receipt of the deposition transcript

by the designating party or his/her counsel. The parties agree to treat deposition

transcripts containing confidential information as Confidential during the pendency of

the aforementioned time period for designation. The designation of the transcript, or

portion thereof, shall be in writing served on all pat1ies.

       7.        Within sixty (60) days after the conclusion of this action and any

appeals therefrom, all originals and copies of documents marked “CONFIDENTIAL”

shall be destroyed or returned to the party's counsel that produced such documents.




                                                 3
            Case 1:20-cv-03528-VSB Document 19 Filed 11/16/20 Page 4 of 5




       8.        If any party wishes to file, or use as an exhibit or as evidence at a

hearing or trial, any “CONFIDENTIAL” document or material, she or he must provide

reasonable notice to the party that produced the document or material. If a party objects

to the information being used as evidence in the case, the aggrieved party shall present

the issue to the Court for resolution before the document or material at issue is filed or

used as an exhibit at a hearing or trial. The proponent of continued confidentiality will

have the burden of proving that the document or material should be withheld from the

public record.


 Dated: Charlottesville, Virginia
        November 13, 2020




  SMITH BAIN MANUEL & HORVATH                       GERBER CIANO KELLY BRADY LLP
  LLP
                                                    By:
  By:                                               Brian R. Biggie
  Elisabeth L. Manuel                               350 Main Street
  455 Second Street SE, Suite 402                   Buffalo, NY 14202
  Charlottesville, VA 22902                         Telephone: (716) 313-2195
  Telephone: (434) 293-1200                         bbiggie@gerberciano.com
  Fax: (434) 293-2135
  Email: bmanuel@smithbain.com                      Attorneys for Defendant Member Insurance
                                                    Agency, Inc.
  Attorneys for Plaintiffs AmTrust North
  America, Inc. And Wesco Insurance
  Company, Inc.




                                                4
       Case 1:20-cv-03528-VSB Document 19 Filed 11/16/20 Page 5 of 5




LAW OFFICE OF DENNIS O. COHEN,
PLLC

By:
Dennis O. Cohen
157 13th Street
Brooklyn, NY 11215
(646) 859-8855
dennis@denniscohenlaw.com

Attorneys for Plaintiffs AmTrust North
America, Inc. and Wesco Insurance
Company, Inc.


IT IS SO ORDERED
       November 16, 2020
Dated:_____________________

                                             ___________________________________
                                             HONORABLE VERNON S BRODERICK
                                             United States District Judge




                                         5
